FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-1684 Gyrodyne Company of America, Inc. (Exact name of registrant as specified in its charter) New York 11-1688021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Flowerfield, Suite 24, St. James, NY 11780 (Address and Zip Code of principal executive offices) (631) 584-5400 (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes_XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On November 13, 2012, 1,482,680 shares of the Registrant’s common stock, par value $1.00 per share, were outstanding. Seq. Page 1 INDEX TO QUARTERLY REPORT OF GYRODYNE COMPANY OF AMERICA, INC. QUARTER ENDED SEPTEMBER 30, 2012 Seq. Page Form 10-Q Cover 1 Index to Form 10-Q 2 PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II - OTHER INFORMATION 22 Item 1. Legal Proceedings. 22 Item 6. Exhibits. 23 SIGNATURES 24 EXHIBIT INDEX 25 Seq. Page 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS REAL ESTATE Rental property: Land $ $ Building and improvements Machinery and equipment Less accumulated depreciation Land held for development: Land Land development costs Total real estate, net Cash and cash equivalents Investment in marketable securities - Rent receivable, net of allowance for doubtful accounts of $60,000 and $103,000, respectively Deferred rent receivable Prepaid expenses and other assets Prepaid pension costs Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred rent liability Tenant security deposits payable Mortgage loans payable Deferred income taxes Total Liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY: Common stock, $1 par value; authorized 4,000,000 shares; 1,723,888 shares issued; 1,482,680 shares outstanding Additional paid-in capital Accumulated other comprehensive income Balance of undistributed income Less cost of shares of common stock held in treasury; 241,208 ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements Seq. Page 3 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Nine Months Ended September 30 Three Months Ended September 30, Revenues Rental income $ Rental income - tenant reimbursements Total Expenses Rental expenses General and administrative expenses Depreciation Total Other Income (Expense): Interest income Interest expense ) Total ) Net Loss before Condemnation Income and Provision for Income Taxes ) Income (expense) on condemnation ) ) ) Interest income on condemnation - - Net Income (Loss) before Provision for Income Taxes ) ) ) Provision for Income Taxes - - - Net Income (Loss) $ $ ) $ ) $ ) Net income (loss) per common share: Basic and diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See notes to condensed consolidated financial statements Seq. Page 4 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, Net Income (loss) $ $ ) $ ) $ ) Other comprehensive income: Unrealized gain on investments - - Recognition of unrealized gain on interest rate swap - - Other comprehensive income Comprehensive income (loss) $ $ ) $ ) $ ) See notes to condensed consolidated financial statements Seq. Page 5 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt expense Net periodic pension benefit income ) ) Changes in operating assets and liabilities: (Increase) decrease in assets: Rent receivable ) ) Deferred rent receivable ) ) Prepaid expenses and other assets ) Increase (decrease) in liabilities: Accounts payable ) Accrued liabilities Deferred rent liability ) Tenant security deposits ) Deferred income taxes - Total adjustments Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of building improvements and equipment ) ) Land development costs ) ) Purchases of marketable securities ) - Principal repayments on investment in marketable securities - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on mortgage loans payable ) ) Loan origination fees paid ) ) Proceeds from escrow - Issuance of common shares, net - Proceeds from other equity transactions, net - Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ See notes to condensed consolidated financial statements Seq. Page 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.The Company: Gyrodyne Company of America, Inc.(“Gyrodyne” or the “Company”) is a self-managed and self-administered real estate investment trust (“REIT”) formed under the laws of the State of New York.The Company manages its business as one segment.The Company’s primary business is the investment in and the acquisition, ownership and management of a geographically diverse portfolio of medical office and industrial properties and development of industrial and residential properties, located in the Northeast and mid – Atlantic regions of the United States.Substantially all of the Company’s rental properties are subject to net leases in which the tenant must reimburse Gyrodyne for a portion, all of or substantially all of the costs and/ or cost increases for utilities, insurance, repairs and maintenance, and real estate taxes.Certain leases provide that the Company is responsible for certain operating costs. As of September 30, 2012, the Company had 100% ownership in three medical office parks comprising an aggregate of approximately 131,000 rentable square feet and a multitenant industrial park comprising approximately 128,000 rentable square feet.In addition, the Company has approximately 68 acres of property in St. James, New York, approximately 10 acres of which are utilized by the industrial park,and an estimated 9.32% limited partnership interest in a limited partnership (the “Grove”) which owns an undeveloped Florida property (the “Grove Property”). The Company has qualified, and expects to continue to qualify as a REIT under Section 856(c)(1) of the Internal Revenue Code of 1986 as amended (the “Code”).Accordingly, the Company generally will not be subject to federal and state income tax, provided that we distribute at least 90% of our REIT taxable income, as defined under the Code, in the form of a dividend to our shareholders each year and comply with various other requirements.As a result of the REIT Modernization Act of 1999, the Company is permitted to participate in certain activities without jeopardizing its REIT status which would have previously been precluded, provided the Company conducts these activities through an entity that elects to be treated as a taxable REIT subsidiary (“TRS”) under the Code.The Company has one TRS, the only asset being its investment in the Grove, which will be subject to federal and state income tax on the income from these activities. 2.Basis of Quarterly Presentations: The accompanying quarterly financial statements have been prepared in conformity with accounting principles generally accepted in the United States (“GAAP”).The financial statements of the Company included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and, in the opinion of management, reflect all adjustments which are necessary to present fairly the results for the three and nine-month periods ended September 30, 2012 and 2011. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations; however, management believes that the disclosures are adequate to make the information presented not misleading. This report should be read in conjunction with the audited financial statements and footnotes therein included in the Annual Report on Form 10-K for the year ended December 31, 2011. The results of operations for the three and nine-month periods ended September 30, 2012 are not necessarily indicative of the results to be expected for the full year. 3.Principles of Consolidation: The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All intercompany balances and transactions have been eliminated in consolidation. 4.Investment in Marketable Securities The Company determines the appropriate classification of securities at the time of purchase and reassesses the appropriateness of such classification at each reporting date. All marketable securities held by the Company have been classified as available-for-sale and, as a result, are stated at fair value, based on a pricing model that incorporates coupon type, prepayment speeds and the type of collateral backing the securities. Unrealized gains and losses on available-for-sale securities are recorded as a separate component of stockholders’ equity. Any realized gains and losses on the sale of securities, as determined on a first-in, first-out basis, will be included in the Consolidated Statements of Operations. Seq. Page 7 The Company reviews its investments on a regular basis to evaluate whether or not each security has experienced an other-than-temporary decline in fair value. If it is believed that an other-than-temporary decline exists, the Company will write down the investment to market value and record the related write-down in the Consolidated Statements of Operations. The historical cost and estimated fair value of investments in marketable securities available for sale as of September 30, 2012 are as follows: Amortized Cost Gross Unrealized Gains Fair Value Mortgage-backed Securities $ $ $ The Company’s investment is in conforming agency fixed rate mortgage pass through securities (“mortgage-backed securities)”, each of which contained both AA and AAA ratings, the principal of which is fully guaranteed by agencies of the U.S. Government.At September 30, 2012, marketable securities based on amortized cost, reflect a yield of approximately 2% and an adjusted duration of less than four years. The Company did not have any investments in mortgage-backed securities during the year ended December 31, 2011. The fair value of mortgage-backed securities was estimated based on a Level 2 methodology, additional details of which are discussed further in Note 11 – Fair Value of Financial Instruments.None of the securities with an unrealized loss at September 30, 2012 are considered to be other-than-temporarily impaired, therefore the unrealized loss was reported in the Condensed Consolidated Statement of Comprehensive Income (Loss). 5.Earnings per Share: Basic earnings per common share are computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share give effect to stock options and warrants which are considered to be dilutive common stock equivalents.The Company does not have outstanding dilutive common stock equivalents during the periods presented.As a result, the basic and diluted earnings per share is the same.Treasury shares have been excluded from the weighted average number of shares. During the third quarter ended September 30, 2011,the Company filed a registration statement on Form S-3 with the Securities and Exchange Commission to register a number of shares of the Company’s common stock to be offered in a rights offering by the Company to its shareholders.The rights offering resulted in 192,641 common shares being issued. 6.Income Taxes: The Company files a consolidated U.S. Federal Tax Return that includes all 100% owned subsidiaries.State tax returns are filed on a consolidated or separate basis depending on the applicable laws. Deferred income tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Condemnation litigation with the State of New York concluded in June and the State remitted payment in early July.The following table provides the breakdown of the condemnation proceeds earned through September 30, 2012: Condemnation Gross Proceeds Income Tax Provision Gross gain from condemnation $ $ Interest income on condemnation - Reimbursement of condemnation expenses - Total $ $ In accordance with Section 1033 of the Internal Revenue Code, the Company has deferred recognition of the gain on the condemnation of its real property for income tax purposes. During the quarter ended September 30, 2012, the Company applied for and received an additional approved IRS extension of time to replace the condemned property with like-kind property by April 30, 2014. The previous deadline was April 30, 2013.If the Company replaces the condemned property with like-kind property by April 30, 2014 (or such extended period approved by the Internal Revenue Service at its discretion), recognition of the gain is deferred until the newly acquired property is disposed of.Pending a replacement property acquisition, the Company has recorded a provision for income taxes of $61,649,000 resultingfrom the condemnation award.The provision for income taxes is directly resultingfrom the gain on condemnation of its real property and would reverse into incomeupon the purchase of like-kind property. Seq. Page 8 The Company converted to a REIT in 2007, effective May 1, 2006.As long as Gyrodyne qualifies for REIT status, the Company generally will not be subject to New York State and Federal corporate income taxes on income and gain generated after May 1, 2006.REIT organizations are required to distribute a minimum of 90% of Net Income.As a result, the Company has a contingent liability of approximately $25 million associated with the net income excluding the real estate gain, which is not a probable liability due to the Company’s intent to meet the REIT distribution requirements and is not reflected in the September 30, 2012 financial statements. 7.Mortgage loans Payable: Mortgage loans payable are comprised of the following: September 30, December 31, (Unaudited) Mortgage payable - Port Jefferson Professional Park (a) $ $ Mortgage payable - Cortlandt Medical Center (b) Mortgage payable - Fairfax Medical Center (c) Mortgage payable - Flowerfield Industrial Park (d) Total $ $ (a) In June 2007, in connection with the purchase of the Port Jefferson Professional Park, the Company assumed a $5,551,191 mortgage payable to a bank (the “Port Jefferson Mortgage”). The Port Jefferson Mortgage bore interest at 5.75% through February 1, 2012.Effective January 17, 2012, the Company negotiated an interest rate modification from 5.75% to 5% for the 5 year period February 1, 2012 through February 1, 2017 and adjusts to the higher of 5.75% or 275 basis points in excess of the Federal Home Loan Bank’s five year Fixed Rate Advance (“Fixed Rate Advance”) thereafter.The Port Jefferson Mortgage is payable in monthly installments of principal and interest totaling $33,439 through February 2012. From March 1, 2012 through February 1, 2022, the minimum monthly installment will be no less than $31,086 and will vary based upon the Fixed Rate Advance. In February 2022, a balloon payment is due of approximately $3,560,000. The Port Jefferson Mortgage is collateralized by the Port Jefferson Professional Park in Port Jefferson Station, New York. (b) In June 2008, in connection with the purchase of the Cortlandt Medical Center in Cortlandt Manor, New York, the Company borrowed $5,250,000 from a bank (the “Cortlandt Mortgage”). The Cortlandt Mortgage originally bore interest at a per annum rate of 225 basis points above the one month LIBOR rate (4.71% at inception) through July 1, 2018, subject to monthly adjustment. The Cortlandt Mortgage is payable in monthly installments with a fixed principal payment of $17,500 plus interest, through June 1, 2018. In July 2018, a balloon payment is due of approximately $3,168,000. The Cortlandt Mortgage is collateralized by the Cortlandt Medical Center. As part of the terms and conditions of the Cortlandt Mortgage, reacting to an increase in the LIBOR rate, the Company exercised an option to enter into an interest rate swap agreement in November 2008 with the bank holding the mortgage, thereby fixing the interest rate at 5.66% through November 1, 2011. Following the expiration of the Interest Rate Swap Agreement, the Cortlandt Mortgage interest rate is variable and floating based on the one month Libor rate plus 225 basis points, which equates to approximately 2.5% at September 30, 2012, and December 31, 2011, respectively.The Company continues to have an option to enter into an interest rate swap agreement but does not plan to hedge any variable interest rate risk for 2012. (c) In March 2009, in connection with the purchase of the Fairfax Medical Center in Fairfax, Virginia by Virginia Healthcare Center, LLC (“VHC”), a wholly-owned subsidiary of the Company, VHC borrowed $8,000,000 from a bank (the “Fairfax Mortgage”). The Fairfax Mortgage bears interest at 5.875% through April 10, 2014 and thereafter adjusts to the higher of 5.50% or 300 basis points over the weekly average yield on five-year United States Treasury securities. The Fairfax Mortgage is collateralized by a Deed of Trust and Security Agreement establishing a first trust lien upon the land, buildings and improvements as well as a Collateral Assignment of Leases and Rents and matures on April 10, 2019. In April 2019, a balloon payment is due of approximately $6,120,000.The payment of the indebtedness evidenced by the Fairfax Mortgage and the performance by VHC of its obligations thereunder have been guaranteed by the Company. Seq. Page 9 (d) On December 29, 2010, the Company closed on a mortgage loan with a bank for $4,000,000.A portion of the proceeds was used to retire the outstanding line of credit with the Company’s previous lender of $1,750,000.The mortgage loan has a maturity date of January 2, 2031 and a floating interest rate of prime plus 100 basis points with afloor of 5%, to be adjusted once annually on its anniversary date.The interest rate is 5% at September 30, 2012.The mortgage loan is subject to a 20 year amortization schedule requiring monthly payments of principal and interest due on the first of each month beginning February 1, 2011. The mortgage loan is secured by approximately 35.1 acres of the Flowerfield Industrial Park including the respective buildings and related leases.In the event of collection from New York State under the State of New York Court of Claims ruling on the Company’s condemnation case (Index No. 112279), the lender had the option torequire the Company to repay all or a part of the balance outstanding.In early July, following the receipt of the condemnation proceeds, the lender communicated that it will not exercise its option to require the Company to repay a portion or all of the loan other than under its regularly scheduled amortization terms. 8.Retirement Plans: The Company sponsors a Defined Benefit Retirement Plan for substantially all of its employees and records net periodic pension benefit / cost pro rata throughout the year.The following table provides the components of net periodic pension benefit cost for the plan for the three and nine-months ended September 30, 2012 and 2011 including the required and expected contributions: Nine Months Ended September 30, Three Months Ended September 30, Pension Benefits Service Cost $ Interest Cost Expected Return on Plan Assets ) Amortization of prior service costs - - Amortization of Actuarial Loss ) Net Periodic Pension Benefit $ ) $ ) $ ) $ ) (Income) Cost After Curtailments and Settlements Minimum required contribution $
